 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CARLOS GONZALEZ,                                  No. 18-cv-01727-DAD-JLT
12                       Plaintiff,
13           v.                                         ORDER TO SHOW CAUSE WHY ACTION
                                                        SHOULD NOT BE DISMISSED FOR LACK
14    CLEAN HARBORS, INC., a                            OF SUBJECT MATTER JURISDICTION
      Massachusetts Corporation; and DOES 1
15    through 20, inclusive,
16                       Defendant.
17

18          On November 16, 2018, plaintiff Carlos Gonzalez (“plaintiff”) commenced this action

19   against defendant Clean Harbors, Inc. (“defendant”) in the Kern County Superior Court. (Doc.

20   No. 1 at ¶ 1.) On December 20, 2018, defendant removed the action to this federal court. (Doc.

21   No. 1.) The notice of removal states that this court has subject matter jurisdiction over this action

22   pursuant to 28 U.S.C. §§ 1332(a)(1) and 1441. (Id. at 3.) Defendant alleges the parties are

23   diverse in their citizenship. (Id.) However, defendant must provide additional information for the

24   court to determine that the amount in controversy exceeds the jurisdictional threshold.

25          “Federal courts are courts of limited jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of

26   Am., 511 U.S. 375, 377 (1994). “A suit may be removed to federal court under 28 U.S.C.

27   § 1441(a) only if it could have been brought there originally.” Sullivan v. First Affiliated Sec.,

28   Inc., 813 F.2d 1368 (9th Cir. 1987). A district court has “a duty to establish subject matter
                                                        1
 1   jurisdiction over the removed action sua sponte, whether the parties raised the issue or not.”

 2   United Invs. Life Ins. Co. v. Waddell & Reed, Inc., 360 F.3d 960, 967 (9th Cir. 2004). “To

 3   support removal based on diversity jurisdiction, [the moving party] has the burden of proving, by

 4   a preponderance of the evidence, that the amount in controversy exceeds $75,000.” Cohn v.

 5   Petsmart, Inc., 281 F.3d 837, 839 (9th Cir. 2002) (citing Sanchez v. Monumental Life Ins. Co.,

 6   102 F.3d 398, 404 (9th Cir. 1996)). “[A] defendant’s notice of removal need include only a

 7   plausible allegation that the amount in controversy exceeds the jurisdictional threshold,” but if the

 8   court questions the amount in controversy, “both sides submit proof and the court decides, by a

 9   preponderance of the evidence, whether the amount-in-controversy requirement has been

10   satisfied.” Dart Cherokee Basin Operating Co. v. Owens, 135 S. Ct. 547, 554 (2014).

11           Plaintiff’s complaint alleges that his legs fell in a gap, “which broke his leg and caused

12   other serious injuries.” (Doc. No. 1 at ¶ 11.) Plaintiff does not allege specific amounts of

13   damages but seeks general damages, medical and incidental expenses, all other special and

14   incidental damages, loss of earning, loss of earning capacity, pre-judgment interest, and costs of

15   suit incurred. (Id.) Here, defendant’s notice of removal is solely based on plaintiff’s complaint

16   and does not include a plausible allegation that the amount in controversy exceeds $75,000.

17           Accordingly, defendant is hereby directed to show cause within fourteen (14) days of

18   service of this order as to why this matter should not be dismissed for lack of subject matter

19   jurisdiction. Defendant may discharge this order to show cause by submitting evidence that the

20   amount in controversy in this action exceeds $75,000. See Ruiz v. Transdev Servs., Inc., No.
21   EDCV152307VAPKKX, 2015 WL 12830382, at *1 (C.D. Cal. Dec. 16, 2015) (requiring

22   defendant to present evidence that the amount in controversy requirement for diversity

23   jurisdiction is met).

24   IT IS SO ORDERED.
25
         Dated:     January 2, 2019
26                                                      UNITED STATES DISTRICT JUDGE

27

28
                                                        2
